 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4
                                       DISTRICT OF NEVADA
 5
 6   PATRICK HICKMAN,
                                                           Case No.: 2:18-cv-00404-GMN-NJK
 7          Plaintiff(s),
                                                                           Order
 8   v.
                                                                     (Docket No. 132)
 9   KENNETH MEAD, et al.,
10          Defendant(s).
11         Pending before the Court is Defendant Kenneth Mead’s motion to stay discovery. Docket
12 No. 132. Defendant Jessica Walsh filed a joinder to Defendant Mead’s motion. Docket No. 133.
13 Plaintiff failed to respond by the deadline to do so. See Docket. That failure “constitutes a consent
14 to the granting of the motion.” Local Rule 7-2(d). Additionally, for the reasons stated below, the
15 Court GRANTS Defendant’s motion.
16         The Court has broad discretionary power to control discovery. See, e.g., Little v. City of
17 Seattle, 863 F.2d 681, 685 (9th Cir. 1988). “The Federal Rules of Civil Procedure do not provide
18 for automatic or blanket stays of discovery when a potentially dispositive motion is pending.”
19 Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 601 (D. Nev. 2011). Discovery should proceed
20 absent a “strong showing” to the contrary. See, e.g., Turner Broadcasting Sys., Inc. v. Tracinda
21 Corp., 175 F.R.D. 554, 556 (D. Nev. 1997). The case law in this District makes clear that requests
22 to stay all discovery may be granted when the: (1) pending motion is potentially dispositive; (2)
23 potentially dispositive motion can be decided without additional discovery; and (3) Court has taken
24 a “preliminary peek” at the merits of the potentially dispositive motion and is convinced that the
25 plaintiff will be unable to state a claim for relief. See Kor Media Group, LLC v. Green, 294 F.R.D.
26 579, 581 (D. Nev. 2013). 1
27
           1
             Conducting the preliminary peek puts the undersigned in an awkward position because
28 the assigned district judge who will decide the motion to dismiss may have a different view of its
   merits. See Tradebay, 278 F.R.D. at 603. The undersigned’s “preliminary peek” at the merits of
                                                     1
 1         The Court finds that all of the standards are met; therefore, a stay of discovery is
 2 appropriate. Accordingly, the motion to stay discovery including Plaintiff’s deposition, Docket
 3 No. 132, is GRANTED. If the resolution of the motion to dismiss does not result in the dismissal
 4 of this case, the parties must file a joint proposed discovery plan and scheduling order no later than
 5 14 days after the issuance of the order resolving the motion to dismiss.
 6         IT IS SO ORDERED.
 7         Dated: October 18, 2019
 8                                                                ______________________________
                                                                  Nancy J. Koppe
 9                                                                United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27 that motion is not intended to prejudice its outcome. See id. As a result, the undersigned will not
   discuss the merits of the pending motion to dismiss here. Still, the undersigned has carefully
28 reviewed the arguments in the motion to dismiss and later briefing.

                                                     2
